647 So. 2d 333 (1994)
Shaun BROWN, Appellant,
v.
The STATE of Florida, Appellee.
No. 94-2067.
District Court of Appeal of Florida, Third District.
December 28, 1994.
Bennett H. Brummer, Public Defender, and Robert Kalter, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Linda S. Katz, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and NESBITT and GREEN, JJ.

ON CONFESSION OF ERROR
PER CURIAM.
This is an appeal from the resentencing which followed our decision in Brown v. State, 617 So. 2d 1171 (Fla. 3d DCA 1993). Because the offenses in question were committed during the same criminal transaction, it was error to impose consecutive rather than concurrent habitual offender sentences. Hale v. State, 630 So. 2d 521 (Fla. 1993), cert. denied, ___ U.S. ___, 115 S. Ct. 278, 130 L. Ed. 2d 195 (1994). The cause is remanded *334 for correction of the sentences accordingly. The defendant need not be present.